Exhibit 10.2 WARRANT MODIFICATION AGREEMENT This Warrant Modification Agreement is entered into as of March 30, 2016, between Hercules Technology III, L.P. (the “Warrantholder”) and Neothetics, Inc. (formerly known as Lithera, Inc., the “Company”). Recitals A.On June 11, 2014, the Company issued to Warrantholder a warrant (the “Warrant”) to purchase shares of its Preferred Stock on such terms as set forth therein.Any terms not specifically defined herein shall have the meanings set forth in the Warrant.
